Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Claims 1, 5, 9, 14, 15, 17, 18 and 20 are amended.
Claim 7, 16 and 19 are canceled.
Claims 22 and 23 are new.
Claims 1-6, 8-15, 17, 18 and 20-23 are examined on the merits.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive:
With respect to the amendment made to independent claims, Applicant argues that none of cited prior art discloses the pouch is "fixedly attached around its entire perimeter to the outward face of the base panel". 
However, newly found reference of Koffroth teaches this limitation. See the rejection in view of Koffroth (US 2005/0049661) below.
Applicant further argues that partially removable configuration of Lentini teaches away from the limitation presented in the amendment made to the claims.
However, since attaching the pouch to the base panel around its entire perimeter does not render the invention of Lentini unsatisfactory for its intended use, Lentini does not teach away from the amendment made to the claims. Therefore, the rejection is deemed to be proper.
Applicant further argues that the combination of references is improper because the reference of Motson is non-analogous art.
However, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, since both Lentini and Motson belong to the same problem solving area, i.e. closing the pouch, the combination of references is considered as being proper.
With respect to the amendment made to claim 9, Applicant argues that none of cited references disclose the flexible closure overlaying all of and open edge of the pouch. 
See obviousness rejection statement below in para. 24.
With respect to dependent claims, Applicant’s arguments are substantially identical to arguments discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, 17, 18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 require the material attached around the expandable pouch’s entire perimeter to a base panel that contradicts with presented limitation of the open top edge that is a part of the entire perimeter of the pouch that makes claim indefinite.
For purpose of further examination this limitation is interpreted as being: the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8-11, 14, 15, 17, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Motson (US 6,612,432), and further in view of Koffroth (US 2005/0049661).
Regarding claims 1 and 23, Lentini discloses a post-operative device for securing surgical drains (Abstract, lines 1-3), the device comprising:
a base panel 12 (page 2, [0028]; fig. 5) having a first panel side, a second panel side, an inward face, and an outward face; 
a pouch 19 (page 3, [0034]; fig. 5) attached to the outward face of the base panel and configured to receive a surgical drain evacuator A (fig. 5) disposed through an open edge B (fig. 5), wherein the open edge is disposed toward a panel top edge (fig. 5), wherein the pouch is interpreted as being expandable, since it is disclosed as receiving the drain, and is interpreted as being formed of a flexible inelastic material, since no elasticity of the pouch is disclosed in Lentini, wherein a back side of the expandable pouch is a portion of the base panel 12 (fig. 5); 
an adjustable waist belt 24 (page 3, [0036]; fig. 6) attached to the first panel, wherein the belt is fixedly attached to the first panel side using a first belt end and configured to be removable attached to the second panel side using a second belt end by means of fastener 26 (page 3, [0036]; fig. 6).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Lentini does not expressly disclose the apparatus comprising a flexible closure occluding an opening and overlaying the open edge of the pouch.
Motson teaches a case (pouch) (Abstract, line 1) comprising a flexible closure 28 (fig. 1) occluding an opening and overlaying the open edge 24 (fig. 1) of the pouch, wherein the closure can be repositioned to access in inside of the pouch (fig. 1).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Since both Lentini and Motson belong to the same problem solving area, i.e. closing the pouch, it would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the pouch of Lentini with the flexible closure occluding an opening and overlaying the open edge of the pouch, as taught by Motson in order to cover the pouch, as motivated by Motson (col. 2, lines 65-67). 
Lentini in view of Motson do not expressly disclose the belt, wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to attach the pouch material of Lentini/ Motson to the base panel around the pouch’s whole perimeter except for the open edge, 

Regarding claims 5 and 14, Lentini discloses the device comprising a hook and loop fasteners 26 (page 3, [0036]; fig. 6) that is a slip preventing material but does not expressly disclose the slip preventing material comprising a rubber.
Since rubber is known in the art as being a friction material, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use rubber as the slip preventing material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6, Lentini discloses the device, wherein the adjustable waist belt includes a hook portion on an outer surface and disposed toward the second belt end, and wherein the second panel side includes a loop portion on the inward face, wherein the loop portion is configured to mate with the hook portion 26 (page 3, [0036]; fig. 6).
Regarding claim 8, Lentini discloses the device comprising the surgical drain 15 (fig. 5); and the surgical drain evacuator A (fig. 5).
Regarding claim 21, Lentini in view of Motson and Koffroth disclose the invention discussed above but do not expressly disclose apparatus, wherein a belt top edge is aligned to the panel top edge.

Regarding claim 22, Lentini in view of Motson and Koffroth disclose the invention discussed above but do not expressly disclose the belt, wherein the loop portion overlays all of the inward face.
Since Applicant did not state that such placement serves any specific purpose or performs any specific function other that the function disclosed in Lentini / Motson/ Koffroth, it would have been obvious top those skilled in the art at the time the invention was filed to make the loop portion overlaying all of the inward face in order to convenience securing the belt, as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Lentini discloses a post-operative device for securing surgical drains (Abstract, lines 1-4), the device comprising:
a pouch 19 (page 3, [0034]; fig. 5) attached to the outward face of the base panel and configured to receive a surgical drain evacuator A (fig. 5) disposed through an open edge B (fig. 5), wherein the open edge is disposed toward a panel top edge (fig. 5), wherein the pouch is interpreted as being expandable, since it is disclosed as receiving the drain, and is interpreted as being formed of a flexible inelastic material, since no 
an adjustable waist belt 24 (page 3, [0036]; fig. 6) attached to the first panel, wherein the belt is fixedly attached to the first panel side using a first belt end and configured to be removable attached to the second panel side using a second belt end by means of fastener 26 (page 3, [0036]; fig. 6).
Lentini does not expressly disclose the apparatus comprising a flexible closure occluding an opening and overlaying the open edge of the pouch.
Motson teaches a case (pouch) (Abstract, line 1) comprising a flexible closure 28 (fig. 1) occluding an opening and overlaying the open edge 24 (fig. 1) of the pouch, wherein the closure can be repositioned to access in inside of the pouch (fig. 1).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Lentini in view of Motson do not expressly disclose the flexible closure overlaying all of and open edge of the pouch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to filed to make the closure of the desired size in order to cover the desired area, since this limitation is the matter of appreciable size, wherein limitations relating to the size of the device are not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955);  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); (MPEP 2144.04 (IV)). it would have been obvious to one having ordinary skill in the art at the time the 
Lentini in view of Motson do not expressly disclose the belt, wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge.
Koffroth teaches a carry belt with pouches (Abstract, lines 1-7), wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge (see fig. 1).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 10, Lentini in view of Motson and Koffroth disclose the invention discussed above but do not expressly disclose the apparatus comprising a second strap.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus with the second strap to improve mechanical reliability of the device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claims 11, Lentini discloses the device comprising a hook and loop fasteners 26 (page 3, [0036]; fig. 6) that is a detachable fastener. and that is a slip preventing material, as required by claim 14.
Regarding claim 15, Lentini discloses the device comprising a safety mechanism C (fig. 5) for the surgical drain that is arranged about the strap, as required by claim 16.
Regarding claim 17, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, Lentini discloses a method, comprising: 
providing a post-operative device for securing surgical drains (Abstract, lines 1-4) that is a garment, wherein the garment includes: 
a pouch 19 (page 3, [0034]; fig. 5) attached to the outward face of the base panel and configured to receive a surgical drain evacuator A (fig. 5) disposed through an open edge B (fig. 5), wherein the open edge is disposed toward a panel top edge (fig. 5), wherein the pouch is interpreted as being expandable, since it is disclosed as receiving the drain, and is interpreted as being formed of a flexible inelastic material, since no elasticity of the pouch is disclosed in Lentini, wherein a back side of the expandable pouch is a portion of the base panel 12 (fig. 5);  
an adjustable waist belt 24 (page 3, [0036]; fig. 6) attached to the first panel, wherein the belt is fixedly attached to about an anatomy of a wearer; and 

Lentini does not expressly disclose the apparatus comprising a flexible closure occluding an opening and overlaying the open edge of the pouch.
Motson teaches a case (pouch) (Abstract, line 1) comprising a flexible closure 28 (fig. 1) occluding an opening and overlaying the open edge 24 (fig. 1) of the pouch, wherein the closure can be repositioned to access in inside of the pouch (fig. 1).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Lentini in view of Motson do not expressly disclose the belt, wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge.
Koffroth teaches a carry belt with pouches (Abstract, lines 1-7), wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge (see fig. 1).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 18, Antholz discloses the method comprising a step of arranging the strap around anatomy of a user, wherein the drainage site is on the user (Abstract, lines 14-15).
Regarding claim 20, Lentini discloses the method comprising securing the surgical drain a safety mechanism C (fig. 5).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Motson (US 6,612,432) and Koffroth (US 2005/0049661), and further in view of Overton (CA 2677698).
Regarding claim 3, Lentini in view of Motson and Koffroth disclose the invention discussed above, as applied to claim 1, but do not expressly disclose the device, wherein the pouch includes an inverted box pleat.
Overton teaches a waist belt with the pouch (Abstract, line 1), wherein the pouch comprises an inverted box pleat A (Fig. 7 supra).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pouch of Lentini/ Motson/ Koffroth of the pleated configuration, as taught by Overton in order to allow the pouch to expand, as motivated by Overton (page 7, [0034], lines 1-2).
Regarding claim 3, Lentini in view of Motson and Koffroth disclose the invention discussed above but do not expressly disclose the belt formed of an elastic material.
Overton teaches a waist belt (strap) (Abstract, line 1) formed of the elastic material (Abstract, line 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the strap of Lentini/ Motson/ Koffroth formed of the elastic material, as taught by Overton in order to make the strap expandable, as motivated by Overton (Abstract, line 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Motson (US 6,612,432), Koffroth (US 2005/0049661) and Overton (CA 2677698), and further in view of Ashton et al. (US 9,622,920).
Lentini in view of Motson, Koffroth and Overton disclose the invention discussed above but do not expressly disclose the device, wherein the adjustable waist belt includes a gather about the elastic material.
Ashton teaches that it is known to make elastic members in gather configuration (col. 10, line 23).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the strap of Lentini/ Motson/ Koffroth Overton of gather configuration, as taught by Ashton in order to release tensioning, as motivated by Ashton (col. 10, line 22).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Motson (US 6,612,432), Koffroth (US 2005/0049661) and Overton (CA 2677698), and further in view of Ashton et al. (US 9,622,920).
Lentini in view of Motson and Koffroth disclose the invention discussed above but do not expressly disclose the strap formed of an elastic material.
Overton teaches a waist belt (strap) (Abstract, line 1) formed of the elastic material (Abstract, line 1).

Lentiniin view of Motson, Koffroth and Overton do not expressly disclose the strap having a gather.
Ashton teaches that it is known to make elastic members in gather configuration (col. 10, line 23).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the strap of Lentini/ Motson/ Koffroth/Overton of gather configuration, as taught by Ashton in order to release tensioning, as motivated by Ashton (col. 10, line 22).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Motson (US 6,612,432), Koffroth (US 2005/0049661), and further in view of Overton (CA 2677698).
Lentini in view of Motson and Koffroth disclose the invention discussed above but do not expressly disclose the pouch including an inverted box pleat.
Overton teaches a waist belt with the pouch (Abstract, line 1), wherein the pouch comprises an inverted box pleat A (Fig. 7).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pouch of Lentini/ Motson/ Koffroth of the pleated configuration, as taught by Overton in order to allow the pouch to expand, as motivated by Overton (page 7, [0034], lines 1-2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/         Examiner, Art Unit 3781                                                                                                                                                                                               /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781